NUMBER 13-22-00082-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                          IN RE KELLY KILCOYNE, M.D.


                       On Petition for Writ of Mandamus.


                                       ORDER
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       On March 3, 2022, relator Kelly Kilcoyne, M.D. filed a petition for writ of mandamus

asserting that the trial court abused its discretion by striking the designation of Stryker

Corporation and J. J. Trujillo as responsible third parties. See TEX. CIV. PRAC. & REM.

CODE ANN. § 33.004. The Court requests that the real party in interest, Mary Jorgenson,

or any others whose interest would be directly affected by the relief sought, including but

not limited to Valley Baptist Medical Center, file a response to the petition for writ of

mandamus on or before the expiration of ten (10) days from the date of this order. See
TEX. R. APP. P. 52.2, 52.4, 52.8.

                                        PER CURIAM


Delivered and filed on the
7th day of March, 2022.




                                    2